DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (claims 4-8) in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “print marker sensor” 46.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The filed specification is referring to element “30” to be “optical scanner” and “rotary encoder”.  Is the shown element 30 on the drawings is optical scanner or rotary encoder?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the carriage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Todd et al. (U.S. Patent No. 6,381,919).
Todd discloses a machine for the production of stand-up pouches from a web of film, the machine comprising: a feed mechanism adapted to move the web at a constant speed sequentially through a punching station (Figs. 1-3; via controller 15; “a controller coordinates the speeds of the motors in each of the modules so that the web and pouches are advanced at a constant rate”), a folding station (Fig. 1; via 24/30), and a welding station (via 36), the welding station having a pair of seal bars which travel with the web during engagement with the web (Figs. 1 & 6B; via carriage 56, “to allow the bottom seal bars to translate back and forth paralleled to the web path”).
Regarding claim 4: the machine further comprises a sensor form measuring the speed of the film (via sensor 68, for registered marks 62), and an optical scanner for determining the position of a registration mark on the web (via the indicated use of “optical sensor”).
Regarding claim 5: further comprising at least one punch forming a pair of holes on the web (“mechanisms for notching, punching”).  
Regarding claim 6: the at least one punch operates in response to signal based on the position of the registration mark and the speed of the travel of the web (Fig. 3; via main controller 15).  
Regarding claim 7: further comprising a speed sensor for measuring the speed of the web (via “a sensor measures the location of the translating roll and delivers a location signal.  A controller for controlling speed of the reel is responsive to the location signal to adjust the reel speed according to translating roll position”).  
Regarding claim 8: wherein the carriage is moved at a speed equal to the speed of the web (Fig. 6B; via carriage 56, moves along with the speed of the web, while carrying the sealing bars).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art on PTO-892 are referring to the claimed sealing mechanism to press and seal webs while being moved at the same speed as the conveyed web.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731